Case 2:19-cv-02928-SJF-ARL Document 40 Filed 03/22/21 Page 1 of 4 PageID #: 398




                                                                    Clark Hill PLC
                                                                    210 Carnegie Center
                                                                    Suite 102
                                                                    Princeton, NJ 08540
Steven M.   Richman
                                                                    T 609.785.2900
T   609.785.2911
                                                                    F 609.785.2999
F   609.785.2971
Email: SRichman@ClarkHill.com
                                                                    830 Third Avenue
                                                                    Suite 200
                                                                    New York , NY 10022

                                                                    clarkhill.com
                                                                    Resident Member
                                                                    Steven M. Richman, Esq.




                                               March 22, 2021


(VIA ECF)
Honorable Sandra J. Feuerstein
The United States District Court
 for the Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

            Re:       Bureau of Consumer Financial Protection v. Forster & Garbus,
                      LLP, Case No. 2:19-cv-02928-SJF-ARL


Dear Judge Feuerstein:

      Clark Hill, PLC represents defendant Forster & Garbus (“F&G”) in this
matter. We submit this reply letter memorandum of law in response to Plaintiff
Consumer Financial Protection Bureau’s (“CFPB”) letter of March 11, 2021
(“CFPB Letter”) [ECF39].

       Essentially, and contrary to the assertion in the CFPB Letter’s second
paragraph, F&B does not agree that the Supreme Court in Collins is unlikely to
address ratification. First, as we noted, the ratification question was addressed
specifically by the Fifth Circuit in Collins v. Mnuchin, 938 F.3d 553, 562 (5th Cir.



ClarkHill\58331\316087\262396440.v2-3/17/21
Case 2:19-cv-02928-SJF-ARL Document 40 Filed 03/22/21 Page 2 of 4 PageID #: 399

Honorable Sandra J. Feuerstein, U.S.D.J.
March 22, 2021
Page 2

2019), cert. granted, 141 S. Ct. 193 (2020); see also F&G’s letter dated March 11,
2021 [ECF38]. The Court cannot address the second question raised in Collins’
petition for certiorari, whether an agency decision must be set aside if rendered
when the agency was constitutionally infirm, without deciding the ratification
issue. As further noted, three of the justices at oral argument on December 9, 2020,
specifically asked about ratification. See F&G Letter at 6-8. Justice Gorsuch could
not have been clearer: “But what legally, what constitutionally would prohibit
ratification?” Id. at 7. The response as equally clear, that this was a fundamental
issue under the federal Administrative Procedure Act, 5 U.S.C. § 551 et seq.
Inasmuch as the Plaintiff purported to ratify the decision at issue in this case, it is
directly affected by a ruling by the Supreme Court on this point. It is hard to
believe that a question that was the focus of questioning by three separate justices
would not be addressed one way or the other in the Court’s decision.

       Plaintiff also refers to F&G’s Opposition to Plaintiff’s Motion for
Reconsideration [ECF33] as an admission that “Collins will not address the
specific issue of ratification.” (CFPB Letter at 1). Plaintiff disingenuously omitted
half the sentence and destroyed the context of F&G’s point. What F&G actually
said was “It is undisputed that Collins will not address the specific issue of
ratification, rather Collins will address the broader and more important issue of
what is the appropriate remedy when agency action is taken when it had no
constitutional authority to do so. Then, and only then, can the issue of whether the
Bureau’s ratification is a proper cure to a prior constitutional deficiency.” [ECF33
AT 4] (emphasis supplied).

       This means that ratification is one possible remedy the Court in Collins is
considering as part of the broader set of remedies available. Once that broader
question is resolved, of necessity it has direct impact on whether the Plaintiff’s
ratification here is a proper cure.

      Plaintiff bases most of its argument on the alleged “admission” by F&G that
Collins will not address ratification. It did so by cutting the quotation, referring to
part of the sentence and ending it at “ratification,” divorcing it from its context.
[ECF39 at 1]. The Court will note that contrary to the full quotation above, the
CFPB added a period after the word “ratification” to make it look as if the sentence
ended there. Later, on page 3 of its letter, it claims that F&G merely “suggested”
the Collins “might address” the broader issue of remedy. It is a complete distortion




ClarkHill\58331\316087\262396440.v2-3/17/21
Case 2:19-cv-02928-SJF-ARL Document 40 Filed 03/22/21 Page 3 of 4 PageID #: 400

Honorable Sandra J. Feuerstein, U.S.D.J.
March 22, 2021
Page 3

of the point F&G made, namely, that the remedy will be addressed, and that
ratification as one specific remedy will not be address on its own.

       Given the points made at oral argument, and contrary to the abstract and
generic citations that the Court will not decide issues not before it (CFPB Letter at
3-4, ECF39), the issue is very much before the Court and on the mind of at least
three justices who commented on it specifically.

       The F&G position, that remedies in general and not just ratification
specifically, will be addressed, was born out in the Collins brief itself. The issue of
ratification is intertwined with what the Court must decide in Collins, as
specifically argued by Collins in his brief:

                 This understanding of the remedies for violations of the
                 President's removal power is confirmed by Seila Law. In that
                 case, the petitioner raised the CFPB's unconstitutional structure
                 as a defense to an effort by the agency to enforce a civil
                 investigative demand. After ruling that the petitioner had
                 suffered a redressable injury and that the CFPB was
                 unconstitutionally structured, the Chief Justice went on to
                 address the remedy in a portion of his opinion joined by
                 Justices Alito and Kavanaugh. See 140 S. Ct. at 2207-08. The
                 plurality ultimately decided to remand the case because the
                 Government argued that the civil investigative demand had
                 been “ratified by an Acting Director accountable to the
                 President,” and a remand was necessary to address in the first
                 instance “whether this alleged ratification in fact occurred and
                 whether, if so, it is legally sufficient to cure the constitutional
                 defect in the original demand.” Id. at 2208. The clear
                 implication of this language is that absent a “legally sufficient
                 cure,” the civil investigative demand issued by the
                 unconstitutionally insulated CFPB Director would have to be
                 vacated. Although the Chief Justice only wrote for a plurality
                 on this issue, all nine members of the Court appear to have
                 taken it as a given that a violation of the President's removal
                 power could justify setting aside an unconstitutionally
                 structured agency's investigative demand. See id. at 2219




ClarkHill\58331\316087\262396440.v2-3/17/21
Case 2:19-cv-02928-SJF-ARL Document 40 Filed 03/22/21 Page 4 of 4 PageID #: 401

Honorable Sandra J. Feuerstein, U.S.D.J.
March 22, 2021
Page 4

                 (Thomas, J., dissenting in part); id. at 2245 (Kagan, J.,
                 concurring in the judgment with respect to severability).

(Patrick J. COLLINS, et al., Petitioners, v. Steven T. MNUCHIN, Secretary of the
Treasury, et al.; Steven T. Mnuchin, Secretary of the Treasury, et al., Petitioners, v.
Patrick J. Collins, et al., 2020 WL 5731206 (U.S.), 62-63).

      This is the very point that F&G has made. The decision in Collins as to
remedies will of necessity inform the issue of the appropriateness of ratification as
a remedy Ratification will not be the only remedy likely to be resolved.

       As for its second point, regarding whether the Court should issue a stay, the
CFPB’s entire premise is that the Supreme Court will not consider the matter. It is
a false premise. Certainly, F&G cannot guarantee that it will be heard. It can only
review the petition for certiorari and the Collins brief and the argument, and
suggest that it makes little sense to proceed when, in a finite and foreseeable period
of time, the Court is likely to rule and put to rest the immediate issue. Nothing in
the CFPB letter contradicts the standards or conclusions raised by F&G as to why
this Court should stay this matter pending the decision in Collins.

                                              Respectfully submitted,

                                              CLARK HILL PLC
                                              s/Steven M. Richman/
                                              Steven M. Richman

Cc:     Counsel of record through ECF.




ClarkHill\58331\316087\262396440.v2-3/17/21
